In satisfaction of a three-count indictment, defendant pleaded guilty to criminal sexual act in the first degree, burglary in the second degree and criminal mischief in the fourth degree, and he waived his right to appeal. In accordance with the terms of the plea agreement, defendant was sentenced as a second violent felony offender to concurrent prison terms of 11 years upon his convictions of criminal sexual act in the first degree and burglary in the second degree, to be followed by concurrent five-year terms of postrelease supervision, and was sentenced to one year in jail upon his conviction of criminal mischief in the fourth degree. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel’s brief and defendant’s pro se submissions, we agree. Therefore, the judgment is affirmed and counsel’s request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], Iv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Rose, J.P., Lahtinen, McCarthy, Garry and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.